DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 09/24/2020 for application 16/132621. Claims 15-20 are canceled by Applicant.  Claims 5 and 12-13 remain withdrawn from consideration Claims 21-26 are newly presented. Claims 1-4, 6-11, 14 and 21-26 are examined.

Claim Objections
Claims 1, 6, 10, 14, 21 and 24-26 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the main nozzles each” (l. 9) is believed to be in error for – each of the plurality of main nozzles –.
Regarding Claim 6:
The recitation “the nozzle casing” (l. 2) is believed to be in error for – the cylindrical nozzle casing –.
Regarding Claim 10:
The recitation “each of the liners” (l. 8) is believed to be in error for – each of the plurality of liners –.
The recitation “the liner flows” (l. 9) is believed to be in error for – each of the plurality of liners flows –.
The recitation “the plurality of nozzles, each having an outlet an outlet at on flat outlet side” (l. 10) is believed to be in error for – each nozzle of the plurality of nozzles has an outlet on a flat outlet side –.
The recitation “the nozzles comprise” (l. 11) is believed to be in error for – the plurality of nozzles comprise –.
The recitation “the main nozzles” (l. 17) is believed to be in error for – the plurality of main nozzles –.
Regarding Claim 14:
The recitation “a first set of the main nozzles are inclined at a different angle from a second set of main nozzles” (ll. 1-3) is believed to be in error for – a first set of the plurality of main nozzles are inclined at a different angle from a second set of the plurality of main nozzles –.
Regarding Claim 21:
The recitation “the nozzle casing” (ll. 6 and 7) is believed to be in error for – the cylindrical casing –.
Regarding Claims 24 and 25:
The recitation “a central outlet” (l. 2) is believed to be in error for – the central outlet –.
Regarding Claim 26:
The recitation “at least one first nozzle” (l. 2) is believed to be in error for – the least one first nozzle –.
The recitation “a first angle” (l. 3) is believed to be in error for – the first angle –.
The recitation “all nozzles” (l. 5) is believed to be in error for – all of the plurality of additional nozzles –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-4, 6-11 and 14 are rejected under 35 U.S.C. 112(b)
Regarding Claim 1, the recitation “the main nozzles each having a respective outlet at the outlet side with a flat surface” (l.9) renders the claim indefinite because it’s unclear if the recitation means that each main nozzle has an outlet with a flat surface, or if each main nozzle has an outlet at the nozzle casing outlet side that has a flat surface. Therefore the scope of the claim is unascertainable.
Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) for depending from claim 1.
Regarding Claim 6, the recitation “the central nozzle having a central outlet on the flat end plate and the plurality of main nozzles each having a respective main nozzle outlet on the flat end plate” (ll. 2-4) renders the claim indefinite because it’s unclear what is meant by the term “the flat plate”.  In lack of antecedent basis, It is unclear if “the flat plate” is the same as the cylindrical nozzle casing’s outlet side with a flat surface or if it is a different plate or side. Therefore the scope of the claim is unascertainable.
Claims 7-8 are rejected under 35 U.S.C. 112(b) for depending from claim 6.
Regarding Claim 10, the recitation “a central nozzle … extending in a particular extension direction; and a plurality of main nozzles arranged to be inclined with respect to an extension direction of the central nozzle” (ll. 12-15) renders the claim indefinite because it’s unclear if “a particular extension direction” is the same as “an extension direction” of the central nozzle, or if they are two distinctt extension directions.  Therefore the scope of the claim is unascertainable.
Claims 11 and 14 are rejected under 35 U.S.C. 112(b) for depending from claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-2, 6-8, 21-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida 2006/0042254.
Regarding Claim 1, Yoshida teaches a combustor 3 (Fig. 2) comprising:
a cylindrical nozzle casing (5 in Fig. 2; A in annotated Fig. 7 of Yoshida) having an inlet side [m] and an outlet side [n] with a flat surface (Annotated Figs. 2 and 7, below.  Fig. 2 shows a nozzle casing having a cylindrical shape and having an inlet and outlet sides with flat surfaces.  The claimed limitation does not say that the flat surface is perpendicular to the cylindrical casing wall.  Therefore the inlet side and outlet side shown in Figs. 2 and 7 have a flat surface as claimed.);

    PNG
    media_image1.png
    826
    831
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Yoshida (US 2006/0042254)
and a plurality of main nozzles 64,65,66 configured to inject compressed air and fuel, the plurality of main nozzles 64,65,66 arranged inside the cylindrical nozzle casing A radially about an axis (B; annotated Fig. 7 of Yoshida) of the cylindrical nozzle casing A (Annotated Fig. 7 of Yoshida, below), 


    PNG
    media_image2.png
    606
    958
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Regarding Claim 2, Yoshida teaches the invention as claimed and as discussed above for claim 1, and Yoshida further teaches
each main nozzle 64,65,66 of the plurality of nozzles has a center axis D inclined with respect to the axis B of the cylindrical nozzle casing A (Annotated Fig. 7, seen below).

    PNG
    media_image2.png
    606
    958
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Regarding Claim 6, Yoshida teaches the invention as claimed and as discussed above for claim 1, and Yoshida further teaches
a central nozzle 62 disposed in the nozzle casing A and surrounded by the plurality of main nozzles 64,65,66, the central nozzle 62 having a central outlet [t] on the flat end plate [n] and the plurality of main nozzles 64,65,66 each having a respective main nozzle outlet [p1,p2,p3] on the flat end plate [n]. (Annotated Fig. 7, below).

    PNG
    media_image3.png
    593
    876
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Yoshida (US 2006/0042254)

Regarding Claim 7, Yoshida teaches the invention as claimed and as discussed above for claim 6, and Yoshida further teaches
the central nozzle 62 is concentric (seen in annotated Fig. 7) with the axis B of the cylindrical nozzle casing A (Annotated Fig. 7, below).

    PNG
    media_image4.png
    538
    875
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Regarding Claim 8, Yoshida teaches the invention as claimed and as discussed above for claim 7, and Yoshida further teaches
the at least one main nozzle 64 has a path (E; annotated Fig. 7 of Yoshida) in which the fuel and the compressed air flow that is longer than that of the central nozzle 62 (F – path of central nozzle 62; annotated Fig. 7 of Yoshida) (Annotated Fig. 7, below.  Figure shows the path of main nozzle 64 through the nozzle casing being longer than that of the central nozzle 62 through the nozzle casing.).

    PNG
    media_image5.png
    726
    909
    media_image5.png
    Greyscale

Figure E:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Regarding Claim 21, Yoshida teaches a combustor 3 comprising (Fig. 1):
a cylindrical casing (5 in Fig. 2; A in annotated Fig. 7 of Yoshida) having a flat inlet side [m] and a flat outlet side [n], the flat outlet side [n] having a central outlet [t] for a central nozzle 62 and additional outlets [p1,p2,p3] around the central outlet [t] for a plurality of additional nozzles 64,65,66, the central and additional outlets [t], [p1,p2,p3] facing into a combustion chamber 6 of a turbine (gas turbine plant) ([0020]; Annotated Figs. 2 and 7, below.  Fig. 2 shows a nozzle casing having a cylindrical shape and having an inlet and outlet sides with flat surfaces.  The claimed limitation does not say that the flat surface is perpendicular to the cylindrical casing wall.  Therefore the inlet side and outlet side shown in Figs. 2 and 7 have a flat surface as claimed.);

    PNG
    media_image1.png
    826
    831
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Yoshida (US 2006/0042254)

    PNG
    media_image3.png
    593
    876
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
the central nozzle 62 located within the casing A and aligned towards the combustion chamber 6 along a central axis B of the central nozzle 62; and the plurality of additional nozzles 64,65,66 located within the casing A and arranged in a radial manner around the central nozzle 62, with at least one first 
Regarding Claim 22, Yoshida teaches the invention as claimed and as discussed above for claim 21, and Yoshida further teaches
all of the plurality of additional nozzles 64,65,66 are first nozzles 64,65,66 being directed towards the central axis B at the first angle [z] (Annotated Fig. 7, below).

    PNG
    media_image6.png
    619
    879
    media_image6.png
    Greyscale

Figure F:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Regarding Claim 24, Yoshida teaches the invention as claimed and as discussed above for claim 22, and Yoshida further teaches
with respect to the central nozzle 62 having a central inlet [w] and a central outlet [t] and each first nozzle 64,65,66 having a first inlet [v1,v2,v3] and a first outlet [p1,p2,p3], an outlet spacing [aa] between the central outlet [t] and the first outlet [p1,p2,p3] is smaller than an inlet spacing [bb] between the central inlet [w] and the first inlet [v1,v2,v3] (Annotated Fig. 7, below). 

    PNG
    media_image7.png
    599
    790
    media_image7.png
    Greyscale

Figure G:  Annotated Fig. 7 of Yoshida (US 2006/0042254)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 26 is rejected under 35 USC 103 as unpatentable over Yoshida.
Regarding Claim 26, Yoshida teaches the invention as claimed and as discussed above for claim 21, and Yoshida further teaches
the cylindrical casing A having the central [t] and additional outlets [p1,p2,p3] at the flat outlet side [n], with at least one first nozzle 64 among the plurality of additional nozzles 64,65,66 being directed towards the central axis B at a first angle [z], result in a mixing of compressed air with fuel within the combustion chamber to be improved when compared to an arrangement of all nozzles being aligned in parallel to the central nozzle (intended use) (Annotated Fig. 7, below).

    PNG
    media_image8.png
    604
    915
    media_image8.png
    Greyscale

Figure H:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
The recitation “at least one first nozzle among the plurality of additional nozzles being directed towards the central axis at a first angle, result in a mixing of compressed air with fuel within the combustion chamber to be improved when compared to an arrangement of all nozzles being aligned in parallel to the central nozzle” is directed to a desired result of the least one first nozzle, that has been rejected over prior art. 
The system of Yoshida comprising the cylindrical casing A having the central [t] and additional outlets [p1,p2,p3] at the flat outlet side [n], with at least one first nozzle 64 among the plurality of additional nozzles 64,65,66 being directed towards the central axis B at a first angle [z], as discussed for claim 26 above, is implicitly capable of flowing air with fuel that results in a mixing of compressed air with fuel within the combustion chamber being improved when compared to an arrangement of all nozzles being aligned in parallel to the central nozzle, because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); and further: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 II.   Thus, the system of Yoshida meets the structure as claimed, and obviously reads on the claimed invention.

Claims 3-4, 23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida in view of Dodo 2010/0064694. 
Regarding Claim 3, Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Yoshida does not teach at least one main nozzle of the plurality main nozzles is inclined at a different angle from other main nozzles.
Dodo teaches
at least one main nozzle (H; annotated Fig. 7B) of the plurality main nozzles (H,J,K; annotated Fig.7B) is inclined at a different angle (angle A; annotated Fig. 7B) from other main nozzles J,K (Annotated Fig. 7B, below).

    PNG
    media_image9.png
    501
    917
    media_image9.png
    Greyscale

Figure J:  Annotated Fig. 7B of Dodo (US 20120/0064694)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify at least one of the plurality main nozzles 64,65,66 of Yoshida with Dodo’s at least one H of the plurality main nozzles H,J,K that is inclined at a different angle (angle A) from other main nozzles J,K, in order to reduce NOx and achieve “higher power-generating efficiency) (Dodo; [0004], ll. 16-17).
Regarding Claim 4, Yoshida in view of Dodo teaches the invention as claimed and as discussed above for claim 3, and Yoshida further teaches
other main nozzles 64,65,66 nozzles have a staggered positional relationship (seen in Fig. 7) with respect to the at least one main nozzle 64 (Annotated Fig. 7, below).

    PNG
    media_image4.png
    538
    875
    media_image4.png
    Greyscale

Figure K:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Regarding Claim 23, Yoshida teaches the invention as claimed and as discussed above for claim 21, and Yoshida further teaches
at least one second nozzle 65 among the plurality of additional nozzles 64,65,66 directed towards the central axis B at a second angle [x] (Annotated Fig. 7, below).

    PNG
    media_image10.png
    619
    903
    media_image10.png
    Greyscale

Figure L:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
Yoshida fails to teach at least one second nozzle among the plurality of additional nozzles directed towards the central axis at a second angle that is different from the first angle.
Dodo teaches
a second angle (angle B; annotated Fig. 7B) that is different from the first angle (angle A) (Annotated Fig. 7B, below).

    PNG
    media_image9.png
    501
    917
    media_image9.png
    Greyscale

Figure J:  Annotated Fig. 7B of Dodo (US 20120/0064694)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify at least one second nozzle 65 of Yoshida with Dodo’s at least one second nozzle J directed towards the central axis at a second angle (angle B) that is different from the first angle (angle A), for the same reason as discussed in rejection of claim 3 above.
Regarding Claim 25, Yoshida in view of Dodo teaches the invention as claimed and as discussed above for claim 23, and Yoshida further teaches
with respect to the central nozzle 62 having a central inlet [w] and a central outlet [t], each first nozzle 64 having a first inlet [v1] and a first outlet [p1] and each second nozzle 65 having a second inlet [v2] and a second outlet [p2], a first outlet spacing [aa] between the central outlet [t] and the first outlet [p1] is smaller than a first inlet spacing [bb] between the central inlet [w] and the first inlet [v1], and a second outlet spacing [dd] between the central outlet [t] and the second outlet [p2] is smaller than a second inlet spacing [ee] between the central inlet [w] and the second inlet [v2] (Annotated Fig. 7, below).

    PNG
    media_image11.png
    602
    805
    media_image11.png
    Greyscale

Figure M:  Annotated Fig. 7 of Yoshida (US 2006/0042254)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida. 
Regarding Claim 9, Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Yoshida does not teach a distance between a pair of adjacent main nozzles of the plurality of main nozzles is reduced from an inlet of the nozzle casing to an outlet of the nozzle casing into which the fuel is injected.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the distance between a pair of adjacent main nozzles 64,65 of the plurality of main nozzles 64,65,66 of Yoshida that is reduced from an inlet of the nozzle casing A to an outlet of the nozzle casing A into which the fuel is injected because Applicant has not disclosed that the distance between a pair of adjacent main nozzles of the main nozzles that is reduced from an inlet of the nozzle casing to an outlet of the nozzle casing provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Applicant discloses, in [0013], that the distance may be reduced, implying that the reduction in distance between a pair of adjacent main nozzles of the main nozzles is optional, as implied by the qualifier “maybe”.  One of ordinary skill in the art, furthermore, would have expected the main nozzles 64,65 which have a distance between them that is not reduced between the inlet and the outlet of the to perform equally well with either distance between a pair of adjacent main nozzles of the plurality of main nozzles that is not reduced between the inlet and the outlet of the nozzle casing, as taught by Yoshida, or the claimed distance between a pair of adjacent main nozzles of the plurality of main nozzles is reduced from an inlet of the nozzle casing to an outlet of the nozzle casing, because both pair of adjacent main nozzles of the plurality of main nozzles would perform the same function of directing the fuel-air mixture toward the combustion chamber.  Therefore, it would have been prima facie obvious to modify Yoshida to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Yoshida.  In re Dailey, 357 F.2d 669, 149 USPQ 47. MPEP 2144.04 IV (B).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Kidder 2017/0059158 in view of Yoshida. 
Regarding Claim 10, Kidder teaches a combustor (seen in Fig. 1) comprising:
a plurality of burners 6 spaced apart from each other along an imaginary circle (M; annotated Fig. 1 of Kidder) (Annotated Fig. 1, below), 

    PNG
    media_image12.png
    482
    832
    media_image12.png
    Greyscale

Figure M: Annotated Fig. 1 of Kidder (US 2017/0059158)
each of the plurality of burners 6 comprising a plurality of nozzles 72 to mix and inject fuel and compressed air; a plurality of liners (seen in Fig. 2), each of which is coupled to one end of an 
a transition piece 28 coupled to an outlet of each of the liners, to which high-pressure gas in the liner flows, the high-pressure gas being delivered to a turbine 8 ([0022]; Fig. 2).
Kidder fails to teach the plurality of nozzles, each having an outlet at on flat outlet side of a nozzle casing, the nozzles comprise: a central nozzle disposed at the center of each of the plurality of burners and extending in a particular extension direction; and a plurality of main nozzles arranged to be inclined with respect to an extension direction of the central nozzle while surrounding the central nozzle, the flat outlet side of the nozzle casing having a central outlet for the central nozzle and main outlets around the central outlet for the main nozzles.
Yoshida teaches
the plurality of nozzles 62,64,65,66, each having an outlet [t, p1,p2,p3] at on flat outlet side [n] of a nozzle casing A, the nozzles 62,64,65,66 (Annotated Fig. 7) comprise: 
a central nozzle 62 disposed at the center of each of the plurality of burners (seen in Figs. 2 and 7) and extending in a particular extension direction [cc] (Annotated Fig. 7, below); 
and a plurality of main nozzles 64,65,66 arranged to be inclined with respect to an extension direction [cc] of the central nozzle 62 while surrounding the central nozzle 62 (Annotated Fig. 7, below), 
the flat outlet side [n] of the nozzle casing A having a central outlet [t] for the central nozzle 62 and main outlets [p1,p2,p3] around the central outlet [t] for the main nozzles 64,65,66 (Annotated Fig. 7, below.  The claimed limitation does not say that the flat outlet side is perpendicular to the cylindrical casing wall.  Therefore the outlet side shown in Fig. 7 has a flat surface as claimed.).

    PNG
    media_image13.png
    618
    874
    media_image13.png
    Greyscale

Figure N:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a plurality of nozzles 72 of Kidder with Yoshida’s plurality of nozzles 62,64,65,66, each having an outlet [t, p1,p2,p3] at on flat outlet side [n] of a nozzle casing A, the nozzles 62,64,65,66 comprise: a central nozzle 62 disposed at the center of each of the plurality of burners and extending in a particular extension direction [cc]; and a plurality of main nozzles 64,65,66 arranged to be inclined with respect to an extension direction [cc] of the central nozzle 62 while surrounding the central nozzle 62, the flat outlet side [n] of the nozzle casing A having a central outlet [t] for the central nozzle 62 and main outlets [p1,p2,p3] around the central outlet [t] for the main nozzles 64,65,66, because it has been held that a simple substitution of one known element, in this case, plurality of nozzles 72 of Kidder, for another, in this case, nozzles 62,64,65,66 of Yoshida, to obtain predictable results, in this case, mixing and injection of fuel and compressed air to produce a combustion gas that is delivered to a turbine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B. 
Regarding Claim 11, 
Yoshida further teaches
plurality of main nozzles 64,65,66 being respectively disposed such that their center axes D are inclined with respect to the extension direction cc (Annotated Fig. 7, below).

    PNG
    media_image13.png
    618
    874
    media_image13.png
    Greyscale

Figure N:  Annotated Fig. 7 of Yoshida (US 2006/0042254)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify plurality of main nozzles 64,65,66 of Kidder in view of Yoshida with Yoshida’s plurality of main nozzles 64,65,66 being respectively disposed such that their center axes D are inclined with respect to the extension direction cc, in order to reduce the carbonaceous deposits on the surrounding surfaces of the outlet of the liquid fuel nozzle (Yoshida; [0054], ll. 16-20).

Response to Argument

Applicant's arguments, filed on 09/24/2020, with respect to 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 rejections of claims 1-4, 6-11, 14-18 and 20 have been considered but they are not persuasive. The same combination of references used in the previous Office Action, still reads on the amended claims, and is applied in the current rejection. Furthermore, the same references are applied to reject newly added claims 21-26. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations
Regarding the 35 U.S.C. 103 rejections of dependent claims:
Applicant argues (pp. 2-5 of Remarks) that the problems solved by Yoshida, Dodo, and Kidder are different from the problem being solved by applicant’s invention.  Applicant further argues that Yoshida, Dodo, and Kidder fails to teach, alone or in combination, all of the amended claimed features.  Additionally applicant argues that Yoshida is silent on whether the fuel and air nozzles require angle adjustments and that is improper to use impermissible hindsight to change the angles based on teachings gained from applicant’s own disclosure. 
In response to Applicant’s argument that prior art of Yoshida, Dodo, and Kidder solve a different problem than that solved by applicant’s invention, the fact that Applicant uses the fuel and air nozzles with at least one main nozzle of the plurality main nozzles that is inclined at a different angle from other main nozzles, for a different purpose does not negate the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference, because it has been held that "The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  Furthermore, "One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings." In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). See MPEP § 2144 IV.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X) (A).  The combination of Yoshida in view of Dodo is not based on applicant’s disclosure.  Yoshida teaches a plurality of main nozzles that are inclined at an angle from the center axis of the central nozzle.  Dodo teaches a plurality of nozzles that are also inclined at angles from the center axis, with one nozzle being inclined at a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741